DETAILED ACTION
	This is the first office action regarding application number 16/800,975, filed on Feb 25, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-7 is/are currently pending and have been examined.


Claim Objections
Claim(s) 3-7 is/are objected to because of the following informalities:  
Claim 3-7, it is suggested that “the tube” be amended to “the modified conical centrifuge tube” to ensure consistency throughout claims.
Claim 5, it is suggested that “the tube comprises Polypropylene Polyethylene (PET), Polyallomer (PA) or Polycarbonate (PC) material” be amended to “the tube comprises a Polypropylene Polyethylene (PET), Polyallomer (PA) or Polycarbonate (PC) material”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	As to claim 1, it is unclear whether a tube is required or not.  Claim 1 recites a “modified tube” in the preamble of the claim, but there is no actual tube or container structure positively recited in the claim body, thereby making it unclear whether a tube is required or not.  The only positively recited structure is a cap with a nib, and it is unclear whether applicants are only positively reciting the cap/nib, or if applicants are intending to require the tube as well.  

	In regards to claim 1, it is unclear what “modified” is intending to define in line 1.  What makes the conical tube modified? There is no modification discussed and it is unclear whether a conical tube would or would not satisfy the limitation.  Would a cubic container be considered a modified conical tube?

Regarding Claim 1, the recitation “a small nib protruding from the interior of the cap” is unclear. The term “the interior” has no antecedent basis in the claim. As the cap has been claimed broadly, it is unclear what comprises “the interior”. For example, if the cap has a depression in the outside of the topmost part, the section within the cap could be considered “the interior” of the cap. Further, as the nib has merely been identified as “protruding from the interior of the cap”, it is unclear where the nib is to be located to perform its function. If the nib is located in the center of the part of the cap that is to face the inside of the tube, can the claimed device perform its function? As best understood, the nib needs to be located such that it can interact with a wall of the tube, as per the specification, and will be treated as such during prosecution. The examiner suggests amending the claim to describe the functional relationship of the nib, the cap and the tube such that the invention achieves its function.

	Claim(s) 3-7 are rejected by virtue of dependency on Claim 1. 

Regarding Claim 2, the recitation “a small nib protruding from the exterior of the centrifuge tube” is unclear. As the nib has merely been identified as “protruding from the exterior of the centrifuge tube”, it is unclear where the nib is to be located to perform its function. If the nib is located in the conical part part of the tube, can the claimed device perform its function? As best understood, the nib needs to be located such that it can interact with a wall of the cap, as per the specification, and will be treated as such during prosecution. 

As to claim 2, it is unclear whether a tube is required or not.  Claim 2 recites a “modified tube” in the preamble of the claim, but there is no actual tube or container structure positively recited in the claim body, thereby making it unclear whether a tube is required or not.  The only positively recited structure is a nib, and it is unclear whether applicants are only positively reciting the nib, or if applicants are intending to require the tube as well.  

	In regards to claim 2, it is unclear what “modified” is intending to define in line 1.  What makes the conical tube modified? There is no modification discussed and it is unclear whether a conical tube would or would not satisfy the limitation.  Would a cubic container be considered a modified conical tube?

Regarding Claim 3, the recitation “a small nib protruding from the exterior of the centrifuge tube” is unclear. As the nib has merely been identified as “protruding from the exterior of the centrifuge tube”, it is unclear where the nib is to be located to perform its function. If the nib is located in the conical part part of the tube, can the claimed device perform its function? As best understood, the nib needs to be located such that it can interact with a wall of the cap, as per the specification, and will be treated as such during prosecution.

	Regarding Claim 5, the recitation of “Polypropylene Polyethylene (PET)” and “Polyallomer (PA)” are unclear. The prior art recognizes PET as an acronym or shorthand for polyethylene terephthalate. The prior art recognizes PA as polyamide/nylon. As per MPEP 2111.01 IV: “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.”. Currently, Applicant has not specifically and particularly pointed out that ‘PET’ is intended to be read as something distinct to its customary meaning in the art. Similarly, Applicant has not specifically and particularly pointed out that ‘PA’ is intended to be read as something distinct to its customary meaning in the art.  As such, the examiner is unclear as to what “Polypropylene Polyethylene (PET)” and “Polyallomer (PA)” encompasses and/or what the intended meaning is. Clarification is required. The examiner suggests removing the abbreviations in the claims to overcome this rejection and to improve the clarity of the claim, as the full name of the material provides enough description of what is intending to be claimed.

	Regarding Claim 6, the claim as a whole is unclear. Applicant recites “the most distal point in the interior of the cap is two (2) millimeters away from the interior side of the cap”, which appears to be describing that the interior of the cap is a set distance away from the interior of the cap. This is unclear. As best understood, and similar to Claim 7, it appears that Applicant intended to describe a distance of the nib from the cap (i.e. that the nib protrudes 2mm away from the interior of the cap), and will be treated as such during prosecution until clarification is obtained. 

	Regarding Claim 7, the claim as a whole is unclear. The claim depends from Claim 1 and describes a nib in the exterior side of the tube. However, Claim 1 does not describe a nib in the exterior of the tube. Thus, there is no antecedent basis for a nib in the exterior of the tube. As best understood, this claim should depend from Claim 2 and will be treated as such during prosecution until clarification is obtained. 

	In order to overcome the issues set forth in this action, the examiner suggests amending the claims to describe the functional relationship of the nib, the cap and the tube such that the invention is described as in the specification and accompanying drawings and such that there is a clear correspondence between the structures and their intended function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al (US 2014/0096598) in view of Foroughi (US 2014/0339191).

Regarding Claim 1, Halverson teaches a modified conical centrifuge tube with a screw-on cap (see Halverson: Abstract; Fig 1-2c). 
Halverson does not teach that the screw-on cap has a small nib protruding from the interior of the cap.
However, Foroughi teaches the analogous art of a container with an improved sealing mechanism (see Foroughi: Abstract). Foroughi teaches that the container comprises a screw-on cap and a series of sealing mechanisms including a small nib protruding from the interior of the cap (see Foroughi: “In the embodiment shown in FIGS. 1-14, the tabs 28 are diametrically opposed and integrally formed with the annular wall.”, [0066]; Fig 6). Foroughi describes that the structure provides for improved sealing and provides an audible click sound when the cap is fully closed (see Foroughi: [0066]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the cap of Halverson to comprise  a series of sealing mechanisms including a small nib protruding from the interior of the cap as taught by Foroughi, because Foroughi teaches that the structure provides for improved sealing and provides an audible click sound when the cap is fully closed (see Foroughi: [0066]).

Regarding Claim 2, Halverson teaches a modified conical centrifuge tube with a screw-on cap (see Halverson: Abstract; Fig 1-2c). 
Halverson does not teach the tube comprising a small nib protruding from the exterior of the centrifuge tube. 
However, Foroughi teaches the analogous art of a container with an improved sealing mechanism (see Foroughi: Abstract). Foroughi teaches that the container comprises a screw-on cap and a series of sealing mechanisms including comprising a small nib protruding from the exterior of the centrifuge tube (see Foroughi: “Two detents 40 extend radially from the intermediate section 32b of the cup 14 below the threads 34”, [0066]; Fig 6). Foroughi describes that the structure provides for improved sealing and provides an audible click sound when the cap is fully closed (see Foroughi: [0066]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the cap of Halverson to comprise  a series of sealing mechanisms including a small nib protruding from the interior of the cap as taught by Foroughi, because Foroughi teaches that the structure provides for improved sealing and provides an audible click sound when the cap is fully closed (see Foroughi: [0066]).

	Regarding Claim 4, modified Halverson teaches all the limitations as applied to Claim 1 and further teaches wherein the tube is not sterile (the examiner notes that Halverson does not describe sterility and, as such, it is deemed that the structure of Halverson is not sterile. Additionally, how the tube is used is a matter of intended use and the tube of modified Halverson is capable of being non-sterile). 

Regarding Claim 6, modified Halverson teaches all the limitations as applied to Claim 1. Modified Halverson teaches the conical centrifuge tube, the screw-on cap, and the nib in the claimed location.
Modified Halverson does not particularly teach wherein the most distal point in the interior of the cap is two (2) millimeters away from the interior side of the cap, as per the 112(b) interpretation. 
However, based on the above teachings, where modified Halverson teaches the entirety of the claimed structure, it would have been well within the skill of one of ordinary skill in the art to have modified the dimensions of the tube to suit the task at hand, including modifying the dimensions to ensure that the most distal point in the interior of the cap is two (2) millimeters away from the interior side of the cap, as this would have represented a change in dimensions that would not have changed the operation of the device. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of Foroughi to have the most distal point in the interior of the cap be two (2) millimeters away from the interior side of the cap, as this would have represented a change in dimensions that would not have changed the operation of the device.

Regarding Claim 7, modified Halverson teaches all the limitations as applied to Claim 1. Modified Halverson teaches the conical centrifuge tube, the screw-on cap, and the nib in the claimed location.
Modified Halverson does not particularly teach wherein the most distal point of the small nib protruding from the exterior of the centrifuge tube is two (2) millimeters away from the exterior side of the tube, as per the 112(b) interpretation. 
However, based on the above teachings, where modified Halverson teaches the entirety of the claimed structure, it would have been well within the skill of one of ordinary skill in the art to have modified the dimensions of the tube to suit the task at hand, including modifying the dimensions to ensure that wherein the most distal point of the small nib protruding from the exterior of the centrifuge tube is two (2) millimeters away from the exterior side of the tube, as this would have represented a change in dimensions that would not have changed the operation of the device. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of Foroughi to have wherein the most distal point of the small nib protruding from the exterior of the centrifuge tube is two (2) millimeters away from the exterior side of the tube, as this would have represented a change in dimensions that would not have changed the operation of the device.


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al (US 2014/0096598) in view of Foroughi (US 2014/0339191) in view of Monroe et al (US 2013/0183655).

Regarding Claim 3, modified Halverson teaches all the limitations as applied to Claim 1. Modified Halverson teaches that the tube comprises a small nib protruding from the exterior of the centrifuge tube (see modification of Claim 1; Foroughi: “Two detents 40 extend radially from the intermediate section 32b of the cup 14 below the threads 34”, [0066]; Fig 6).
Modified Halverson does not teach the tube being sterile. However, the examiner believes that whether the tube is sterile or not is a matter of intended use, and the tube of modified Halverson is capable of being sterile.
However, if it is argued that modified Halverson does not teach a sterile tube, then Monroe teaches the analogous art of containers for samples (see Monroe: Abstract). Monroe teaches that containers can be sterilized and packaged in sterile packaging materials and teaches that sterility is desired for life science applications (see Monroe: [0006]; [0045]; [0069]; [0078]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of modified Halverson to be sterile in sterile packaging as suggested by Monroe, because Monroe teaches that sterility is desired for life science applications (see Monroe: [0006]; [0045]; [0069]; [0078]).
	
Regarding Claim 5, modified Halverson teaches all the limitations as applied to Claim 1. 
Modified Halverson does not teach wherein the tube comprises Polypropylene Polyethylene (PET), Polyallomer (PA) or Polycarbonate (PC) material. 
However, Monroe teaches the analogous art of containers for samples (see Monroe: Abstract). Monroe teaches that containers can be constructed out of polycarbonate, among numerous other materials (see Monroe: [0044])
It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of modified Halverson to be made of polycarbonate as suggested by Monroe, because Monroe describes polycarbonate as one of numerous options for the construction of such device, thus suggesting that polycarbonate is an art recognized material for containers (see Monroe: [0044]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798